Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 1 of 7 Page ID #:221



   1   Mark J. Jacobs (SBN 208945)
       E-Mail: mjacobs@fisherphillips.com
   2   FISHER & PHILLIPS LLP
       2050 Main Street, Suite 1000
   3   Irvine, California 92614
       Telephone: (949) 851-2424
   4   Facsimile: (949) 851-0152
   5   Drew M. Tate (SBN 312219)
       E-Mail: dtate@fisherphillips.com
   6   FISHER & PHILLIPS LLP
       444 South Flower Street, Suite 1500
   7   Los Angeles, California 92614
       Telephone: (213) 330-4500
   8   Facsimile: (213) 330-4501
   9   Attorneys for Defendants
       VANTAGE TRAVEL SERVICE, INC.,
 10    INSPERITY, INC., and INSPERITY PEO
       SERVICES, L.P.
 11
 12                        UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14
 15    LAUREN GOLDENBERG,                        Case No: 2:21-cv-02667-JFW-JC
 16                      Plaintiff,              [Removed from State Court,
                                                 Case No. 21STCV05726]
 17            v.
 18    VANTAGE TRAVEL SERVICE, INC.;             DEFENDANTS’ MEMORANDUM
       INSPERITY, INC.; and DOES 1-100,          OF POINTS AND AUTHORITIES
 19                                              IN OPPOSITION TO PLAINTIFFS’
                          Defendants.            MOTION TO REMAND TO STATE
 20                                              COURT
 21                                              DATE:         May 24, 2021
                                                 TIME:         1:30 p.m.
 22                                              CTRM:         7A
                                                 JUDGE:        Hon. John F. Walter
 23
 24                                              Complaint Filed: February 16, 2021
                                                 FAC Filed:       April 30, 2021
 25                                              Trial Date:      March 8, 2022
 26
 27
 28
         DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’
                             MOTION TO REMAND TO STATE COURT
       FP 40424898.1
Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 2 of 7 Page ID #:222



   1                   MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.       INTRODUCTION
   3            In this action, Plaintiff LAUREN GOLDENBERG (“Plaintiff”) inexplicably
   4   seeks to avoid litigating in federal court despite there being no question that this
   5   Court has subject matter jurisdiction over this matter based upon diversity
   6   jurisdiction. Indeed, Plaintiff does not contend and therefore admits that the Court
   7   has subject matter jurisdiction in this case because of the diversity of citizenship
   8   between all the Parties and that the amount in controversy exceeds $75,000.00.
   9            Instead, Plaintiff weakly argues an alleged procedural deficiency in
 10    VANTAGE TRAVEL SERVICE, INC. (“Vantage”) and INSPERITY PEO
 11    SERVICES, L.P.’s (collectively “Defendants”) Notice of Removal in support of
 12    her request that this action be remanded back to the Superior Court of California,
 13    County of Los Angeles. Plaintiff’s central and only argument is that this action
 14    should be remanded because “Insperity, Inc.” did not consent to Defendant’s to
 15    removal. However, case law holds that consent to removal by all defendants is not
 16    required at the time of removal. See Destfino v. Reiswig, 630 F.3d 952, 955 (9th
 17    Cir. 2011). Specifically, any defect in Defendants’ unanimous consent must only
 18    be cured prior to entry of judgment. Id. Plaintiff, in her moving papers, nevertheless
 19    fails to cite law supporting a contrary position.
 20             Notwithstanding that lack of non-consent to removal of all defendants is not
 21    a valid ground to remand an action back to state court, Plaintiff’s argument is
 22    mooted because Insperity, Inc. hereby consents and joins in Defendants’ Notice of
 23    Removal pursuant to the concurrently filed Notice of Consent of Removal per 28
 24    U.S.C. section 1446(b)(2)(A). Accordingly, Plaintiff has failed to establish
 25    jurisdictional or procedural grounds to remand this action back to state court, and
 26    Plaintiff’s Motion must be denied.
 27    ///
 28    ///
                                                  1
            DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’
                                MOTION TO REMAND TO STATE COURT
       FP 40424898.1
Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 3 of 7 Page ID #:223



   1   II.     FACTUAL/PROCEDURAL BACKGROUND
   2           This lawsuit arises out of Plaintiff’s employment with Vantage. On February
   3   16, 2021, Plaintiff initiated this action in the Superior Court of California, County
   4   of Los Angeles, Case No. 21STCV05726. See ECF Dkt. No. 1. Plaintiff’s
   5   Complaint alleged the following causes of action: (i) disability discrimination in
   6   violation of the California Fair Employment and Housing Act; (ii) wrongful
   7   termination in violation of public policy; (iii) retaliation in violation of California
   8   Labor Code section 1102.5; (iv) intentional infliction of emotional distress; and (v)
   9   negligent infliction of emotional distress. Id.
 10            On March 26, 2021, Defendants timely removed this action to the United
 11    States District Court for the Central District of California on the grounds of
 12    diversity jurisdiction. ECF Dkt. No. 1. Specifically, complete diversity exists
 13    between Plaintiff and Defendants as they are citizens of different states, none of the
 14    Defendants are citizens of the State of California, and the amount in controversy
 15    for Plaintiff exceeds $75,000.00, exclusive of interest and costs. Id.
 16            Thereafter, on April 2, 2021, Defendants filed a Motion to Dismiss to
 17    Plaintiff’s Complaint. ECF Dkt. No. 14. However, the Court struck Defendants’
 18    Motion to Dismiss and ordered the Parties to meet and confer in order to resolve
 19    Defendants’ objections to Plaintiff’s Complaint. ECF Dkt. No. 17. While the
 20    Parties’ meet and confer efforts were ongoing, Plaintiff filed the instant Motion to
 21    Remand on April 23, 2021. ECF Dkt. No. 24.
 22            On April 30, 2021, Plaintiff filed a First Amended Complaint (“FAC”). ECF
 23    Dkt. No. 27. Plaintiff’s FAC alleges all of the same claims for relief as raised in
 24    her initial Complaint, but further names “Insperity PEO Services, L.P” as a separate
 25    and additional defendant. Id.
 26    ///
 27    ///
 28    ///
                                                  2
         DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’
                             MOTION TO REMAND TO STATE COURT
       FP 40424898.1
Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 4 of 7 Page ID #:224



   1   III.    THERE ARE NO VIABLE GROUNDS FOR THIS COURT TO
   2           REMAND THE ACTION TO STATE COURT
   3           A federal court action may only be remanded to state court for lack of subject
   4   matter jurisdiction or due to a procedural defect. 28 USC § 1447(c); see Buchner
   5   v. FDIC, 981 F.2d 816, 819 (5th Cir. 1993). Here, Plaintiff does not oppose subject
   6   matter jurisdiction, but instead relies on a flawed procedural argument.
   7           A.      Plaintiff Does Not Refute That This Court Has Subject Matter
   8                   Jurisdiction
   9           This Court has original jurisdiction over this action based on diversity of
 10    citizenship pursuant to 28 U.S.C. § 1332. As detailed in Defendants’ Notice of
 11    Removal, this Court has jurisdiction because it is a civil action between citizens of
 12    different states and the amount in controversy exceeds $75,000.00, exclusive of
 13    interests and costs, as set forth below. See 28 U.S.C. §§ 1332(a), 1441(b). ECF Dkt.
 14    No. 1. Plaintiff, in her Motion to Remand, does not refute this Court’s subject
 15    matter jurisdiction on the basis of diversity.
 16            B.      There Are No Procedural Defects in Defendants’ Notice of
 17                    Removal and Plaintiff’s Motion to Remand Must Therefore Be
 18                    Denied
 19            Plaintiff primarily argues that since “Insperity, Inc.” allegedly did not join in
 20    Defendants’ removal, Defendants’ removal is procedurally defective, and this
 21    action must be remanded. It is well established that “[w]hen a civil action is
 22    removed solely under section 1441(a), all defendants who have been properly
 23    joined and served must join in or consent to the removal of the action.” 28 U.S.C.
 24    § 1446(b)(2)(A).
 25            However, joinder by all defendants at the time of removal is not required. A
 26    removing defendant need only cure the defect by obtaining joinder of the other
 27    defendant(s) prior to entry of judgment. Destfino, 630 F.3d at 955; Canty v.
 28    Providence Health System-Southern California, Case No. LA CV20-03347 JAK
                                                   3
         DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’
                             MOTION TO REMAND TO STATE COURT
       FP 40424898.1
Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 5 of 7 Page ID #:225



   1   (JPRx), 2020 WL 5701761, *3-4 (C.D. Cal. Sept. 23, 2020); Hart v. E&K Vintage
   2   Wood, Inc., Case No. CV 17-7144 PSG (KSx), 2017 WL 10562954, *3-4 (C.D.
   3   Cal. Dec. 6, 2017); see also Hernandez v. Six Flags Magic Mountain, Inc., 688 F.
   4   Supp. 560, 562-63 (C.D. Cal. 1988) (delay in filing joinder or consent to removal
   5   has been treated as a non-jurisdictional defect, and removal is upheld where the
   6   opposing party was not prejudiced by the delay).
   7           Here, this action is in its infancy and no judgment has been rendered. See
   8   ECF Dkt. Nos. 1-27. As such, Insperity, Inc. is still permitted to consent to
   9   Defendants’ removal since its joinder in the initial removal papers is not required
 10    or supported by law. To that end, Insperity, Inc. hereby consents and joins in
 11    Defendants’ Notice of Removal pursuant to the concurrently filed Notice of
 12    Consent of Removal pursuant to 28 U.S.C. section 1446(b)(2)(A). Therefore,
 13    Plaintiff’s argument that Defendants’ Notice of Removal is procedurally defective
 14    due to lack of consent of Insperity, Inc. is rendered moot.
 15            Additionally, Plaintiff has not suffered any prejudice in Insperity, Inc.’s
 16    delay in consenting to Defendants’ Notice of Removal. For instance, the Court
 17    recently issued its Scheduling Order on April 20, 2021, the Parties’ have not yet
 18    exchanged initial disclosures, written discovery and depositions have not
 19    commenced, and Plaintiff recently filed an FAC naming Insperity PEO Services,
 20    L.P. as a separate and additional defendant on April 30, 2021. See ECF Dkt. No.
 21    27. Stated differently, remand of this action back to state court would instead
 22    “elevate form over substance and work an injustice upon” Defendants. Hernandez,
 23    688 F. Supp. at 563.
 24            Accordingly, Defendants’ Removal is not procedurally defective, and this
 25    matter must not be remanded to state court.
 26    ///
 27    ///
 28    ///
                                                 4
         DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’
                             MOTION TO REMAND TO STATE COURT
       FP 40424898.1
Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 6 of 7 Page ID #:226



   1   IV.     CONCLUSION
   2           For the foregoing reasons, Defendants respectfully request that Plaintiff’s
   3   motion to remand be denied.
   4
   5   Dated: May 3, 2021                     Respectfully submitted,
   6                                          FISHER & PHILLIPS LLP
   7
   8                                    By:   /s/Drew M. Tate
                                              Mark J. Jacobs
   9                                          Drew M. Tate
 10                                           Attorneys for Defendants
                                              VANTAGE TRAVEL SERVICE, INC.,
 11                                           INSPERITY, INC., and INSPERITY PEO
                                              SERVICES, L.P.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                5
         DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO PLAINTIFFS’
                             MOTION TO REMAND TO STATE COURT
       FP 40424898.1
Case 2:21-cv-02667-JFW-JC Document 31 Filed 05/03/21 Page 7 of 7 Page ID #:227



   1                                CERTIFICATE OF SERVICE
   2          I, the undersigned, am employed in the County of Los Angeles, State of
       California. I am over the age of 18 and not a party to the within action; am
   3   employed with the law offices of Fisher & Phillips LLP and my business address
       is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
   4
              On May 3, 2021, I served the foregoing document entitled, DEFENDANTS’
   5   MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
       PLAINTIFFS’ MOTION TO REMAND TO STATE COURT on all the
   6   appearing and/or interested parties in this action by placing       the original  a
       true copy thereof enclosed in sealed envelope(s) addressed as follows:
   7    Gary B. Ross                               Attorneys for Plaintiff
   8    Andrew D. Morrison                         LAUREN GOLDENBERG
        ROSS & MORRISON
   9    9440 S. Santa Monica Blvd., Suite 301 Facsimile: (310) 285-6083
        Beverly Hills, CA 90210                    Email: ross@rossandmorrison.com;
 10                                                       morrison@rossandmorrison.com
             [by MAIL] - I am readily familiar with the firm's practice of collection and
 11           processing correspondence for mailing. Under that practice it would be
              deposited with the U.S. Postal Service on that same day with postage thereon
 12           fully prepaid at Los Angeles, California in the ordinary course of business.
              I am aware that on motion of the party served, service is presumed invalid if
 13           postage cancellation date or postage meter date is more than one day after
              date of deposit for mailing this affidavit.
 14
             [by ELECTRONIC SUBMISSION] - I served the above listed
 15           document(s) described via the United States District Court’s Electronic
              Filing Program on the designated recipients via electronic transmission
 16           through the CM/ECF system on the Court’s website. The Court’s CM/ECF
              system will generate a Notice of Electronic Filing (NEF) to the filing party,
 17           the assigned judge, and any registered users in the case. The NEF will
              constitute service of the document(s). Registration as a CM/ECF user
 18           constitutes consent to electronic service through the court’s transmission
              facilities.
 19
             I declare that I am employed in the office of a member of the bar of this
 20    Court at whose direction the service was made.
 21            Executed May 3, 2021, at Los Angeles, California.
 22      Katherine Wagner                      By: /s/Katherine Wagner
                       Print Name                                  Signature
 23
 24
 25
 26
 27
 28

                                       CERTIFICATE OF SERVICE
       FP 40424898.1
